In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00349-CV
     ___________________________

  IN THE INTEREST OF C.K., A CHILD



  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-679187-20


 Before Sudderth, C.J.; Bassel and Walker, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

       Mother appeals from the trial court’s final judgment terminating her parental

rights to C.K. and appointing the Texas Department of Family and Protective

Services C.K.’s permanent managing conservator.           See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (O), (R), (b)(2). We affirm.

       Mother’s court-appointed appellate attorney filed a motion to withdraw as

counsel and a brief in support of that motion, averring that after diligently reviewing

the record, he believes that the appeal is frivolous. See Anders v. California, 386 U.S.

738, 744–45, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77

(Tex. App.—Fort Worth 2003, order) (reasoning that Anders procedures apply in

noncriminal appeals when appointment of counsel is mandated by statute). The brief

meets the requirements of Anders by presenting a professional evaluation of the

record and demonstrating why there are no arguable grounds to be advanced on

appeal. 1 Mother did not file a response although given the opportunity to do so. The

Department filed a letter stating that it would not be submitting a response to the

Anders brief.

       As the reviewing appellate court, we must independently examine the record to

decide whether an attorney is correct in determining that the appeal is frivolous. See



       Although counsel raised two possible grounds for appeal––sufficiency of the
       1

evidence to support both the conduct and best-interest grounds––he explained in his
brief why they would not result in reversal.

                                           2
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re K.R.C., 346 S.W.3d

618, 619 (Tex. App.—El Paso 2009, no pet.).

      Having carefully reviewed the record and the Anders brief, we agree that

Mother’s appeal is frivolous. We find nothing in the record that might arguably

support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).

But we deny the motion to withdraw because it does not seek withdrawal for any

reason other than counsel’s conclusion that there are no arguable grounds for appeal.

See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (order); In re C.J., 501 S.W.3d 254, 255

(Tex. App.—Fort Worth 2016, pets. denied). Accordingly, counsel remains appointed

in this appeal through proceedings in the supreme court 2 unless otherwise relieved

from his duties for good cause in accordance with Family Code Section 107.016(3)(C).

Tex. Fam. Code Ann. § 107.016(3)(C); see P.M., 520 S.W.3d at 27–28.

      We affirm the trial court’s judgment.

                                                     /s/ Dabney Bassel

                                                     Dabney Bassel
                                                     Justice

Delivered: February 11, 2021




      2
        “[A]ppointed counsel’s obligations can be satisfied by filing a petition for
review that satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at 27–28;
In re S.U., No. 02-19-00395-CV, 2020 WL 1949626, at *11 (Tex. App.—Fort Worth
Apr. 23, 2020, no pet.) (mem. op.).

                                          3